Citation Nr: 9900963	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  95-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for otitis media.

2.  Entitlement to service connection for perforation of the 
left tympanic membrane.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active duty for training from April 10 to 
April 19, 1963.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of May 1995 by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota, 
Regional Office (RO).  

The Board will defer adjudication of the claims for service 
connection for perforation of the left tympanic membrane and 
bilateral hearing loss pending completion of adjudication of 
the reopened claim for service connection for otitis media.
 

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO made a mistake by failing 
to reopen and allow his claim for service connection for 
otitis media.  He asserts that his left ear was damaged by 
flying in a plane on the way to military training.  He 
further states that once he arrived for training he was 
forced to stand outside in the wind, and that this further 
damaged his ear.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has presented 
new and material evidence to reopen his claim for service 
connection for otitis media.


FINDINGS OF FACT

1.  The RO denied service connection for otitis media in a 
decision of February 1966, and the appellant did not perfect 
an appeal.  The decision was confirmed in September 1966 and 
October 1983.

2.  The additional evidence presented since October 1983 is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The additional evidence presented since October 1983 is 
new and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

2.  The claim for service connection for otitis media has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The RO denied service 
connection for otitis media in a decision of February 1966, 
and the appellant did not perfect an appeal.  The evidence 
which was of record at that time included the appellants 
service medical records.  A report of a medical examination 
of the appellant which was conducted in Minneapolis, 
Minnesota, on March 27, 1963, in connection with his 
application for enlistment in the United States Coast Guard 
Reserve shows that clinical evaluation of the ears was 
normal.  

The appellant went on active duty for training on April 10, 
1963.  The report of a pre-training medical examination 
conducted on April 11, 1963, at the Coast Guard reception 
center at Cape May, New Jersey, shows that his ears were 
found to be abnormal due to chronic otitis media which was 
symptomatic and draining.  It was stated that the chronic 
otitis media had been troublesome for the past eight years.  
It was determined that he was not qualified for active duty 
training.  He was discharged from service on April 19, 1963.

The evidence which was of record in 1966 also included a 
report from a private physician dated in February 1966 which 
shows that the appellant was treated for bilateral purulent 
otitis and a perforated left ear drum in March and April 
1964.  

In the rating decision of February 1966, the RO concluded 
that the otitis media existed prior to service and was not 
aggravated.  Accordingly, the RO denied the claim.  The 
appellant was notified of the decision and of his right to 
file an appeal, but he did not do so.  Therefore, the 
decision became final.  The decision was confirmed in 
September 1966 and October 1983 after the RO determined that 
additional post service medical treatment records which had 
been submitted were not new and material.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considered the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the appellants claim on any basis was October 1983 
decision.

The Court explained in Evans that in determining whether 
evidence is new and material three questions must be 
considered.  First, is the newly presented evidence new, 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  Second, is it probative of 
the issue at hand, that is, each issue which was a specified 
basis for the last final disallowance.  Third, if it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed.  The Board notes 
that the third requirement was recently struck down, and 
cannot, therefore, be applied.  See Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105 (West 1991).

The additional evidence which has been presented includes a 
written statement from the appellants brother dated in March 
1995 which is to the effect that the appellant did not have 
anything wrong with his ears prior to going into service, but 
that he had hearing loss, ear pain, and draining upon 
discharge.

The additional evidence which has been presented also 
included a letter to the appellant dated in February 1995 
from V. Terry Rhodes, M.D., which contains the following 
comments:

You have been followed in our clinic for 
a number of years, most of your care 
being given by Mr. Robert Richardson.  
There was a note that you apparently had 
excellent hearing upon entry of the 
military.  Following a plane flight you 
apparently were evaluated and found to 
have a perforation of the tympanic 
membrane and hearing loss.  When you had 
presented to Dr. Richardson in 1971, you 
were observed to have a large perforation 
within your left tympanic membrane 
involving the posterior aspect of the 
tympanic membrane, but also noted to have 
a conductive hearing loss within your 
right ear.  You ultimately had corrective 
surgery done here and I am pleased that 
on current exam to observe both of your 
eardrums to be intact with dry stable 
ears., but mild to moderate hearing loss.  
I certainly recognize patients may 
develop significant middle ear pressure 
with an airplane flight and had resultant 
perforation of the eardrum and 
occasionally cholesteatoma formation has 
been observed.  I think it is most 
pertinent that in your preinduction 
physical that youd had no recognized ear 
pathology and apparently normal hearing 
responses.  

The letter from Dr. Rhodes implicitly suggests that the 
appellants ear problems are due to service.  Thus, the 
additional records which have been presented provide support 
for the claim for service connection for otitis media.  The 
additional evidence presented is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board concludes that the additional 
evidence presented since the prior decision is new and 
material, and the claim for service connection for otitis 
media has been reopened.


ORDER

The claim for service connection for otitis media is 
reopened.


REMAND

A reopened claim is inherently a well-grounded claim.  See 
Gobber v. Derwinski, 2 Vet. App 470, 472 (1992).  The VA has 
a duty to assist the appellant with the development of a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).  To 
ensure that the appellant has been afforded every opportunity 
to develop the facts pertinent to the reopened claim, and to 
ensure due process of law, the case is REMANDED to the RO for 
the following development:

1.  The appellant should be afforded a VA 
ear examination to determine the nature 
and etiology of any disorder of the left 
ear which is currently present.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should offer 
an opinion as to the likelihood that the 
appellants otitis media existed prior to 
service, and if so, whether the disorder 
permanently increased in severity as a 
result of service.  The examiner should 
also give an opinion as to whether the 
perforation of the ear drum and the 
hearing loss are related to otitis media.

2.  The RO should then review this 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, it should be 
returned to the examiner for completion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any ultimate 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.  The appellant may at any 
time submit additional evidence and/or argument in support of 
his claim.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
